Citation Nr: 1128709	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  10-34 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Hokon Yoo, Law Clerk 


INTRODUCTION

The Veteran had active military service from January 1976 to January 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1. The Veteran is diagnosed with tinnitus that is etiologically related to his period of active service.

2. The Veteran is diagnosed with bilateral hearing loss that is etiologically related to his period of active service.


CONCLUSIONS OF LAW

1. Tinnitus was incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §3.303 (2010).

2. Bilateral hearing loss was incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§  3.303, 3385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)); see, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Analysis

Under 38 U.S.C.A. § 7104 (West 2002), Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a) (2010).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.   When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 

I. Tinnitus

The Veteran maintains that he suffers from tinnitus as a result of in-service acoustic trauma.  The report of the September 2009 VA examination indicates that the Veteran currently suffers from recurrent tinnitus.  The Veteran's service treatment records are absent findings or complaints of tinnitus.  However, the Board observes the Veteran reported that he suffered from tinnitus while working in a motor transport unit.  See September 2009 VA audiological examination report.  

In evaluating the Veteran's assertion of in-service tinnitus, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  In determining whether statements and evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The VA examination report shows that the Veteran reported a history of noise exposure to loud truck noise and bomb simulators.  The Veteran reported that he first noticed his tinnitus while on active duty after exposure to bomb simulators.  The Veteran also reported that tinnitus occurs daily and lasts for hours.  See September 2009 VA audiological examination report.  The Board notes that there are no contradictory statements in the records.  Considering consistency with relevant evidence, the Board finds that the Veteran's statements and evidence submitted by the Veteran are credible under Caluza.  

The Court has determined that, particularly with respect to claim for tinnitus, the Veteran is competent to present evidence of a diagnosis of the condition.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  In the instant case, the Veteran is competent to testify to in-service symptoms of tinnitus because ringing in the ears is capable of lay observation.  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In addition, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  

In this regard, while the VA examiner opined in an October 2009 addendum that the Veteran's tinnitus is less likely as not caused by or a result of active duty noise exposure, the Board finds that the Veteran is credible and competent to present evidence of a diagnosis of tinnitus and states that such symptomatology has persisted since service.  The Board notes the VA examiner did not address the Veteran's assertion of a continuity of symptomatology, as the Veteran is competent and credible to report his current tinnitus began in service and has persisted since. 

Accordingly, resolving all doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.

II. Bilateral hearing loss

With respect to the Veteran's claim for bilateral hearing loss, the Veteran contends that he was subject to loud truck noise, bomb simulators during motor transport training.  Considering the Veteran's statements and military occupation as a motor transport operator, the Board concedes in-service noise exposure.  

The Board observes that for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The report of the September 2009 VA examination indicates that the Veteran currently suffers from bilateral hearing loss for VA purposes.  Id.  The Veteran's service treatment records are silent regarding bilateral hearing loss for VA purposes.  Id.  However, while the VA examiner opined in an October 2009 VA examination addendum that the Veteran's hearing loss is less likely as not caused by or a result or active duty noise exposure, the Board notes the VA examiner also opined that the Veteran's tinnitus is at least as likely as not related to the Veteran's hearing loss.  Consequently, as the Board has found that Veteran's tinnitus was incurred in active service as discussed above, the Board concludes that the Veteran's bilateral hearing loss was, at least in part, incurred in active service. 

As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection for bilateral hearing loss is warranted.


ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


